Citation Nr: 0903230	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for a left knee/leg 
disorder.

2.	Entitlement to service connection for a lower spine 
disorder.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from October 1993 to April 
1994.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

A statement of the case on the issues of entitlement to 
service connection for bilateral knee, hip, and back 
disabilities as well the issues of entitlement to an 
increased rating for right ankle disability, TDIU, and a 
temporary total evaluation was issued in January 2007.  In 
February 2007 the veteran perfected his appeal by submitting 
a VA Form 9, Appeal to the Board.  

In a May 2008 statement, the veteran expressed his desire to 
withdraw all issues from appeal except entitlement to service 
connection for his knee/leg condition and lumbar spine 
disability.  Accordingly, the issues of entitlement to 
service connection for right knee and bilateral hip 
disabilities as well an increased rating for right ankle, 
TDIU, and a temporary total evaluation are withdrawn, and are 
not on appeal to the Board at this time.  38 C.F.R. § 20.204.


FINDINGS OF FACT

1.	The medical evidence of record is in equipoise on the 
issue of whether the veteran's left knee disorder relates to 
his service-connected right ankle disorder.  

2.	The medical evidence of record is in equipoise on the 
issue of whether the veteran's lower spine disorder relates 
to his service-connected right ankle disorder.  


CONCLUSIONS OF LAW

1.	The veteran's left knee disorder relates to his service-
connected right ankle disorder.  38 U.S.C.A. § 1110 (2002); 
38 C.F.R. § 3.310 (2008).  

2.	The veteran's lumbar spine disorder relates to his 
service-connected right ankle disorder.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claims to Service Connection

Service medical record show that the veteran was medically 
discharged from service in 1994 due to a chronic right ankle 
disorder.  This disorder was service connected by VA in May 
1994.  In July 2004, the veteran filed secondary service 
connection claims for left knee and lower spine disorders, 
arguing that altered gait from his right ankle disorder 
caused these disorders.  See 38 C.F.R. § 3.310.  In the 
November 2004 rating decision on appeal, the RO denied these 
claims.  For the reasons set forth below, the Board disagrees 
with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the evidence clearly demonstrates that the 
veteran has the right ankle disorder he claims as the cause 
of his left knee and lower spine disorders.  As noted 
earlier, the veteran was service connected for this disorder 
in 1994, and has been rated as 30 percent disabled for the 
disorder since April 2006.  

Moreover, the record demonstrates that the veteran has 
current left knee and lower spine disorders.  This is 
evidenced by private and VA treatment records dated since 
2004, and by three VA compensation examination reports of 
record.  Private medical records show that the veteran 
underwent lumbar discectomy surgery in February 2004.  A June 
2004 letter from the veteran's private treating physician 
notes knee arthritis.  A September 2004 VA compensation 
examination report notes residuals of the veteran's lower 
spine surgery, and arthritic changes of the lower spine.  
September 2004 Magnetic Resonance Imaging (MRI) found joint 
effusion and degenerative changes in the left knee.  A June 
2005 private treatment record notes osteoarthritis in the 
veteran's left knee, and notes that the veteran had undergone 
left knee arthroscopy.  A February 2006 VA x-ray report 
indicated narrowing in the left knee.  A July 2006 VA 
compensation examination report notes degenerative disc and 
degenerative joint disease of the lumbosacral spine.  A 
January 2008 letter from the veteran's private physician 
notes another left knee arthroscopy, and indicates a partial 
medial menescetocmy for a torn meniscus.  And a July 2008 VA 
compensation examination report notes the torn left knee 
medial meniscus, and the residuals of the 2004 lumbosacral 
discectomy.  

As to the issue of whether these disorders relate to the 
service-connected right ankle disorder, the Board observes 
that the veteran's private healthcare providers have related 
these disorders to the right ankle disorder, while the VA 
examiners find the disorders unrelated.  Indeed, the 
difference of opinion centers on whether the veteran's left 
knee and lower spine disorders were caused by post-service 
accidents - reported falls during civilian employment in the 
mid to late 1990s, a motorcycle accident in 1998, and a back 
injury caused by sneezing in 2002 (a VA treatment record, 
dated in November 2002 reports the veteran as stating that he 
recently began experiencing chronic lower back pain as a 
result of sneezing while bending over at a work site).  

The Board has reviewed the conflicting evidence of record.  
And the Board has noted certain strengths and weaknesses with 
each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

In support of the veteran's claims, in the July 2004 letter, 
the veteran's chiropractor stated that the veteran's lower 
spine disorder was "most likely" related to his original 
ankle disorder.  The examiner stated that the displacement of 
weight as a result of the right ankle disorder caused stress 
to the veteran's other joints, to include his back.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  In a December 2004 letter, the veteran's physical 
therapist found it "very possible" that the veteran's 
altered gait from his right ankle disorder would have a major 
influence on the development of lumbar herniation.  In an 
August 2005 clinical note, the veteran's physician stated 
that the veteran's left knee meniscal tear was probably 
related to his right ankle disorder.  This examiner stated 
that the veteran's back "also could be thrown off from the 
way he's walking."  In a January 2008 letter from the 
veteran's private orthopedist it is stated that falls the 
veteran had sustained as a result of his right ankle disorder 
"certainly could have injured" the left knee and caused his 
meniscal tear.  Collectively, these opinions indicate that 
the veteran's left knee and lower spine disorders relate 
either directly or indirectly to the veteran's right ankle 
disorder.  And the Board finds these opinions to be 
particularly probative given the fact that they are rendered 
by treating medical personnel presumably familiar with the 
veteran's disorders and the way in which they interact.  

In the medical nexus evidence against the veteran's claims, 
the September 2004 VA examiner related the veteran's left 
knee disorder to his lower back disorder, which the examiner 
found unrelated to service, and caused rather by post-service 
work-related accidents.  The July 2006 VA examiner also found 
the veteran's left knee disorder related to a lower spine 
disorder caused by civilian employment accidents.  And the 
July 2008 VA examiner (he did not address the veteran's lower 
spine) attributed the veteran's left knee disorder to post-
service accidents to include the reported motorcycle accident 
in 1998.  As these examiners noted that the claims file had 
been reviewed prior to issuance of the reports, the Board 
finds their insights to be of probative value as well.  See 
Reonal, supra.  But, as with the evidence favoring the 
veteran's claims, these negative opinions have weaknesses as 
well.  In particular, while these opinions rely heavily on 
the veteran's postservice occupational falls, they do not 
indicate whether these falls happened as a result of the 
veteran's service-connected right ankle disability.  In this 
regard, the Board observes that medical records dated in 
August and October 1996 reflect that reflect that the 
veteran's right ankle brace had melted as a result of heat at 
the foundry were the veteran work.  Similarly, his brace 
would catch on foundry equipment.  As a result, the veteran 
had several falls.  With regard to the veteran's motorcycle 
accident, there is no evidence of any injury to his knee or 
back at that time.  

Hence, given the various strengths and weaknesses of the 
medical evidence of record, the Board cannot find that the 
evidence preponderates against the veteran's claims.  As 
such, the Board cannot find that service connection is not 
warranted here.  See Alemany, supra.  This is an appropriate 
case, therefore, in which to grant service connection by 
invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.	Entitlement to service connection for left knee 
degenerative changes, status post arthroscopy and partial 
medial menescectomy, is granted.  

2.	Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine, status post 
lumbosacral discectomy, is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


